UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4918



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DONTRELL A. GOODE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-04-369)


Submitted:   March 31, 2006                 Decided:   April 27, 2006


Before KING and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Robert J. Wagner,
Assistant Federal Public Defender, Richmond, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Matthew C.
Ackley, Special Assistant United States Attorney, Richmond,
Virginia, for Appellee


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Dontrell A. Goode was convicted by a jury of possession

and   possession    with   intent   to     distribute     marijuana     and

methylenedioxymethamphetamine, in violation of 21 U.S.C. §§ 841,

844 (2000), as well as possession of a firearm in furtherance of a

drug trafficking crime, in violation of 18 U.S.C. § 924(c) (2000).

The district court sentenced Goode to a total of sixty-eight

months’    imprisonment.    Although     Goode   does   not   contest   his

sentence, he does challenge his convictions.

            Goode argues that the district court erred in denying his

motion to suppress.    We review the factual findings underlying a

motion to suppress for clear error, and the district court’s legal

determinations de novo.    Ornelas v. United States, 517 U.S. 690,

699 (1996).    When a suppression motion has been denied, we review

the evidence in the light most favorable to the government. United

States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998).

            With these standards in mind, we conclude that the police

officers had reasonable suspicion of unlawful conduct to make a

traffic stop of the vehicle Goode was operating.              See Terry v.

Ohio, 392 U.S. 1, 20-22 (1968); United States v. Wilson, 205 F.3d

720, 722-23 (4th Cir. 2000); see also United States v. Hassan El,

5 F.3d 726, 731 (4th Cir. 1993) (noting a traffic violation, no

matter how minor, gives an officer probable cause to stop the

driver).    We further conclude that, based on the totality of the


                                - 2 -
circumstances,   the    officers   had     a    reasonable   suspicion     that

criminal activity was afoot in order to ask Goode further questions

in the execution of the traffic stop.          See United States v. Brugal,

209 F.3d 353, 358 (4th Cir. 2000).

          Goode’s    pre-custodial       admission    that   a   firearm   was

located in his vehicle created a reasonable, articulable suspicion

that he presented a danger to the officers, which justified their

decisions to place him in handcuffs, see United States v. Moore,

817 F.2d 1105, 1108 (4th Cir. 1987) (holding a brief but complete

restriction of liberty is valid under Terry), and to conduct their

search of the areas of the passenger compartment of the automobile

where “a weapon may be placed or hidden.”             Michigan v. Long, 463

U.S. 1032, 1049 (1983).        Finding the firearm and narcotics, the

officers possessed probable cause to arrest Goode.                 Finding no

violation of the Fourth Amendment, we therefore conclude that the

district court correctly denied Goode’s suppression motion.

          Further,     Goode   challenges      the   district    court’s   jury

instruction regarding the § 924(c) count.             We review a district

court’s decision to give a jury instruction and the content of the

instruction for abuse of discretion.           See United States v. Abbas,

74 F.3d 506, 513 (4th Cir. 1996).              A district court abuses its

discretion when it fails or refuses to exercise its discretion or

when its exercise of discretion is flawed by an erroneous legal or

factual premise.     James v. Jacobson, 6 F.3d 233, 239 (4th Cir.


                                   - 3 -
1993).      When jury instructions are challenged on appeal, the issue

is whether, taken as a whole, the instructions fairly stated the

controlling law.      United States v. Cobb, 905 F.2d 784, 788-89 (4th

Cir. 1990).      We find the district court’s jury instruction, which

in   part    listed   examples   of   how     a   firearm   might   be   used   in

furtherance of a drug trafficking crime, was proper.                      United

States v. Lomax, 293 F.3d 701, 705.

              Therefore, we affirm the district court’s judgment.               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                      - 4 -